                       Case 1:19-po-00314-SAB Document
                                  IN THE UNITED STATES 25  Filed 09/13/21
                                                        DISTRICT   COURT Page 1 of 3
                                                 For The
                                     EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                                       ) Case No. 1:19-po-00314-SAB
                                                                )
                                Plaintiff,                      ) DEFENDANT’S STATUS REPORT ON
v.                                                              ) UNSUPERVISED PROBATION
                                                                )
DAVID SCHMALL,                                                  )
                                                                )
                              Defendant.                        )
                                                                )

        PURSUANT to an order of this Court the Defendant hereby submits its status report on
 unsupervised probation:
              Convicted of: 1) Driving a Motor Vehicle While Driver's License is Suspended or
                            Revoked for DUI, in violation of 36 C.F.R. §4.2; CA Vehicle Code §14601.2(a)

                                         2) Operating a Vehicle at a Speed in Excess of the Speed Limit,
                                         in violation of 36 C.F.R. §4.21(c)

              Sentence Date:                      November 19, 2020
              Review Hearing Date: September 16, 2021
              Probation Expires On: November 19, 2021
 CONDITIONS OF UNSUPERVISED PROBATION:
 ☒            Obey all federal, state and local laws; and

 ☒            Monetary Fines & Penalties in Total Amount of: $20 which Total Amount is made up of a
              Fine: $ 0 Special Assessment: $ 20 Processing Fee: $ 0 Restitution: $ 0

 ☒            To be paid in full by 1/31/2021.

 ☐            Community Service hours Imposed of:

 ☒            Other Conditions: 3 days of custody, to begin on Friday, December 11, 2020 by 10:00 am.

 COMPLIANCE:

 ☐            Defendant has complied with and completed all conditions of probation described-above.




 CAED (Fresno)- Misd. 6 (Rev. 11/2014)
                 Case 1:19-po-00314-SAB Document 25 Filed 09/13/21 Page 2 of 3
             Otherwise:

☐            Defendant has not been arrested, cited or charged with any federal, state or local criminal offenses since
             being placed on probation by this Court.

                           If so, describe arrest/charge/citation (location, court, date & offense):

April 16, 2021, Arrest, Visalia S.O., Use/under influence controlled substance, misdemeanor, dispo unknown
April 28, 2021, Arrest, Visalia S.O., Use/under influence controlled substance, misdemeanor, dispo unknown
May 15, 2021, Arrest, Visalia S.O., Failure to Obey Order Juvenile Court, misdemeanor, dispo unknown
May 24, 2021, Arrest, Visalia S.O., Use/under influence controlled substance, misdemeanor, dispo unknown

☐            To date, Defendant has paid a total of $
             ☐ If not paid in full when was last time payment:                Date: Click here to enter a date.
                                                                              Amount:

☒            Compliance with Other Conditions of Probation: Mr. Schmall completed his term of incarceration



GOVERNMENT POSITION:
☒            The Government agrees to the above-described compliance.
☐            The Government disagrees with the following area(s) of compliance:
DATED: 9/10/2021                                                        /s/ Jeffrey Spivak
                                                                       JEFFREY SPIVAK
                                                                       Assistant United States Attorney
                                                                       Attorney for Plaintiff

DEFENDANT’S REQUEST (OPTIONAL):
In light of the information detailed in this status report, the defendant moves for the following:
             ☐             that the review hearing set for Click here to enter a date. at              Choose an item.
                           ☐            be continued to Click here to enter a date. at 10:00 a.m.; or
                           ☐            be vacated.
             ☒             that Defendant’s appearance for the review hearing be waived.

DATED: 9/10/2021                                                       /s/ Matthew Lemke
                                                                       MATTHEW LEMKE
                                                                       Assistant Federal Defender
                                                                       Attorney for Defendant




CAED (Fresno)- Misd. 6 (Rev. 11/2014)
                                              O R D E25R Filed 09/13/21 Page 3 of 3
                      Case 1:19-po-00314-SAB Document

             The Court having considered the defendant’s request,

             IT IS HEREBY ORDERED that the Defendant’s request is:

             ☐             GRANTED. The Court orders that Choose an item.

             ☒             DENIED.


IT IS SO ORDERED.

Dated:            September 13, 2021
                                                         UNITED STATES MAGISTRATE JUDGE




CAED (Fresno)- Misd. 6 (Rev. 11/2014)
